Title: To Thomas Jefferson from David Austin, 15 May 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Mr. President—
                  Philadelphia May 15th. 1801—
               
               Seeing in a paper of this City, some sketches of a Tornado, said to have fallen out at Washington on the 7th. inst. & thinking, perhaps the purport of this tempest might not be rightly understood; you will have the goodness to excuse this intrusion, in view of offering a ray of light on this subject.
               This tempest stands in connexion with the several providencial & inexplicable events, wh. have been manifest at Washington, during the change of administration which hath lately taken place. I refer to the falling of the Key-Stone from the Bridge, & the unexpected displacing of Mr. Adams; to the labor of the nation in bringing in the New administration; to the fire of Offices, & to the fall of Mr. Dexter as he entered the City, his Office at this moment on fire!—
               This Tempest hath relation to things under the hand of the present Executive; & the arrangment of Providence exemplifying the hidden instruction will be opened in its order—but I now tell you Sir, that moving, solely by the counsels in your presence, you have this tempest to meet. It is more than you can do to meet it, or to avert it.—The God of our Nation is of one mind, & none can turn him. There is an order laid down by the Supreme Architect; & whosoever now fails to work by that order will surely fall into the tempest. The designs of the Almighty are sketched out upon a Chart, not visible to all; & the operations of his providence comment upon that hidden design.
               Suffer me Sir, to suggest once more, that your own honor & the safety of the administration, not to say of the Nation depends upon your being so far in possession of the invisible design, as to have the rays of its power, to fall upon the Chart of your proceedings.—
               As it is understood that the Office of Secre’y of the Treasury is, in a sense, vacant, it will be easy for the President to supply that Office with an able Manager, & his own counsels with no contemptible aid.
               This done, a chart shall be laid before the President, by which sailing, success will be ensured.
               As there is no little uneasiness upon the public mind, in relation to the appointment of Mr. Gallatin to this Vacant Office, the President may calculate, that providence opens the door for the execution of the things I state.—
               I am at present, in the presence of Crowded audiences, laying a foundation for a General Union among all denominations of Professing Christians, in the United States, & am gladly heard by the Clergy & people, almost without discrimination.
               And I shall only add, that if the matter now stated, prove not acceptable to the President, the time will come when the federal Ship will be found so far Stranded; that advice from this City will be necessary, in order to heave her off, or to deliver her from the surchargings of the tumultuous sea, with which, as things now go, she has soon to engage.—
               With all due esteem
               
                  
                     David Austin
                  
                  
                     
                        No. 352.
                        }
                     
                     
                        S. Front Street
                     
                  
               
            